By the whole Court.
Nothing appears from the record, but that substantial justice is done between the parties, although the entry is informal. The defendant’s plea, in fact, was insufficient; because it did not set forth the principal pum loaned, nor the sum included in the note for interest and forbearance; so that it might appear whether the contract was usurious or not. It also appears from the record, that the justice heard the witnesses, and on consideration of the-case, gave judgment for the plaintiff;— from whence it may be concluded, that he found the defendant’s plea not only insufficient in law, but unsupported by evidence.